Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2, 4, 6-10, 13, 14 and 16-60 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance have been indicated in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Second “Claim 35” has been changed to –Claim 36--;
“Claim 36” has been changed to –Claim 37--;
“Claim 37” has been changed to –Claim 38--;
“Claim 38” has been changed to –Claim 39--;
“Claim 39” has been changed to –Claim 40--;
“Claim 40” has been changed to –Claim 41--;
“Claim 41” has been changed to –Claim 42--;
“Claim 42” has been changed to –Claim 43--;
“Claim 43” has been changed to –Claim 44--;
“Claim 44” has been changed to –Claim 45--;
“Claim 45” has been changed to –Claim 46--;
“Claim 46” has been changed to –Claim 47--;
“Claim 47” has been changed to –Claim 48--;
Remarks:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner




/BAO Q TRUONG/           Primary Examiner, Art Unit 2875